United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Kullen, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1680
Issued: April 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 9, 2010 appellant filed a timely appeal from an April 8, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits on December 16, 2003 on the grounds that she had no residuals of an
August 10, 2001 employment injury; and (2) whether appellant established that she had any
continuing employment-related disability or condition after that date due to her accepted
conditions.
On appeal, her attorney asserts that the medical evidence establishes that appellant
continues to be disabled due to her employment injuries.

FACTUAL HISTORY
On August 10, 2001 appellant, then a 37-year-old city carrier, filed a traumatic injury
claim, alleging that she injured her head, neck and chest and had blurred vision when the airbag
in her postal vehicle deployed that day. She stopped work on August 15, 2001. On September 4,
2001 the Office accepted that appellant sustained an employment-related cervical strain. An
October 7, 2001 magnetic resonance imaging (MRI) scan of the cervical spine demonstrated
minor spondylosis from C3 to C7 with minor spurring and/or disc bulging without effect on the
spinal cord and without spinal stenosis or neural foraminal narrowing. An MRI scan of the
lumbar spine on October 17, 2001 was unremarkable and an October 17, 2001 MRI scan of the
left shoulder demonstrated a possible rotator cuff tear. The Office subsequently accepted the
conditions of thoracic, lumbar and bilateral shoulder strains.
On January 14, 2002 the Office referred appellant to Dr. Normal L. Pollak, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a February 6, 2002 report,
Dr. Pollak noted that she presented wearing a back support, cervical collar and bilateral wrist
splints. He described the history of injury and appellant’s complaints of burning neck and back
pain and wrist pain and numbness, provided physical examination findings and advised that there
were no objective findings to support her complaints. Dr. Pollak concluded that she was not
disabled from work and had no sequelae of the August 10, 2001 employment injury.
In reports dated from August 27, 2001 to June 28, 2002, Dr. Salahuddin S. Ahmad, an
attending neurologist, diagnosed cervical, lumbar radiculopathy; shoulder tendinitis; and carpal
tunnel syndrome due to the employment injury. He advised that appellant was totally disabled.1
Appellant returned to modified duty for one day, April 1, 2002 and did not return.
The Office determined that a conflict of opinion had been created between the opinions
of Dr. Ahmad and Dr. Pollak regarding whether appellant continued to suffer residuals of the
employment injury and whether she was totally disabled and on July 12, 2002 referred her to
Dr. Scott T. Monson, a Board-certified orthopedist and impartial medical specialist. In an
August 8, 2002 report, Dr. Monson described the history of injury and her complaint of neck
pain. He advised that appellant wore a soft collar, a lumbosacral corset and wrist splints, walked
with a very stiff posture and moved her body minimally. Examination of the upper extremities
demonstrated functional radial, ulnar and median nerves, negative Tinel’s and Phalen’s tests and
no atrophy in either upper extremity. Appellant was able to toe and heel walk and the
Trendelenberg test was negative bilaterally, with negative sitting straight-leg raising. X-rays of
the cervical, thoracic and lumbar spine revealed degenerative changes throughout. Dr. Monson
noted that appellant had a year of physical therapy and that sprains and strains resolve within six
weeks in the vast majority of people and do not last indefinitely. He advised that there was no
evidence at the time of his examination of an objective cause for the duration and degree of her
many complaints and recommended a Minnesota Multiphasic Personality Inventory (MMPI) test
to check and see if there were nonorganic causes. Dr. Monson concluded that any strain or
sprain of the neck, back or shoulders from the employment injury would have resolved.

1

In January 2002, appellant brought a third-part suit against the city of Detroit.

2

Dr. Ahmad referred appellant to Dr. Bradley D. Sewick, a licensed neuropsychologist, for
neuropsychological evaluation. In an August 29, 2002 report, Dr. Sewick noted that since the
August 10, 2001 accident appellant had mood swings, sleep disturbance, distractibility, memory
difficulties and problems with concentration. He performed psychological testing, including the
MMPI and advised that her neuropsychological test performance fell well within the organically
impaired range and that emotional-behavioral symptoms could be adversely affecting her
cognitive performance with some element of conscious or unconscious symptom enhancement,
noting that she appeared to be quite enmeshed in her symptoms. Dr. Sewick’s diagnostic
impression was postconcussion syndrome and post-traumatic stress disorder symptoms
associated with history of job stress in 1997 and the August 10, 2001 employment injury.2
Dr. William Gonte, a Board-certified internist, performed a fitness-for-duty evaluation on
September 16, 2002. He noted that appellant came to the examination wearing a cervical collar,
bilateral wrist splints and a lumbar wrap and reported her complaints of lower back and neck
pain, headaches and pain and numbness in the hands and fingers. Dr. Gonte described the
history of injury, performed physical examination and diagnosed complaints of lower back pain,
neck pain and bilateral hand pain and numbness. He advised that appellant had no objective
evidence of cervical or lumbar radiculopathy and no clinical objective evidence of any carpal
tunnel syndrome, noting a lot of inconsistencies during her examination and that her complaints
of pain seemed to be far out of proportion with any physical findings. Dr. Gonte concluded that
there was no objective evidence that would prohibit her from returning to her usual work
activities without restrictions, no objective evidence of any residual from any work-related injury
and that no further diagnostic testing or treatment was necessary.
On October 30, 2002 the Office referred appellant to Clifford F. Furgison, a licensed
neuropsychologist, for a second opinion evaluation. In a December 16, 2002 report,
Dr. Furgison reported the history of injury and results of psychological testing. He advised that,
based on objective psychological testing, there was considerable evidence of symptom
exaggeration, if not outright malingering and that due to this, appellant’s true psychological
status could not be established. Dr. Furgison stated that, based on his observations, she needed
no treatment or work restrictions from a psychological perspective and could perform her usual
job.
The Office determined that a conflict of medical opinion had been created between the
opinions of Dr. Sewick and Dr. Furgison regarding whether Dr. Sewick’s diagnoses of
postconcussion syndrome and post-traumatic stress disorder were causally related to the
August 10, 2001 employment injury or other employment factors, whether appellant’s accepted
conditions had resolved and whether she continued to be disabled. On August 7, 2003 it referred
her to Dr. Elliot Wagenheim, Board-certified in psychiatry and forensic psychiatry, for an
impartial evaluation. In a September 8, 2003 report, Dr. Wagenheim noted his review of the
medical record. He stated that appellant was wearing a cervical collar and carried a cane in her
right hand but did not use it for weight bearing. Dr. Wagenheim described her report of the
history of injury and complaint that since the employment injury, she had numerous physical
2

Appellant reported a lawsuit for sexual harassment in 1997, while employed by the Detroit Board of Education,
that was resolved in 1999.

3

problems, was depressed and had memory deficits. He advised that mental status examination
demonstrated that appellant attempted to feign a memory deficit. Dr. Wagenheim advised that
the fact that she showed no improvement and, in fact, reported that her condition had worsened,
was uncharacteristic of a bona fide physical, cognitive or emotional problem and was not
consistent with significant neural trauma and that, at most, she suffered a mild concussion on
August 10, 2001. He stated that appellant did not meet the requirements for a diagnosis of posttraumatic stress disorder, noting that her symptoms were disproportional to the employment
injury and had more to do with her underlying personality, noting that there was ample evidence
of her propensity for exaggeration and that her objective behavior was not consistent with her
reported symptoms. Dr. Wagenheim diagnosed factitious disorder with combined psychological
and physical signs and symptoms; possible malingering; personality disorder, not otherwise
specified; and problems within the primary support group and work environment. He concluded
that it was unlikely appellant would return to work because she was enmeshed in her symptoms.
Dr. Ahmad continued to submit reports reiterating his diagnoses and advising that
appellant was totally disabled.
On October 20, 2003 the Office proposed to terminate appellant’s compensation benefits
on the grounds that the medical evidence established that her work-related conditions had
resolved. Appellant disagreed with the proposed termination, asserting that she had continuing
excruciating shoulder, neck and back pain, complications with her eyes, headaches and pain and
numbness in both hands. She submitted reports dated October 27 and November 6, 2003, in
which Dr. Ahmad provided examination findings, diagnosed cervical radiculitis, shoulder
tendinitis and carpal tunnel syndrome caused by the August 10, 2001 employment injury and
advised that she was totally disabled.
The employing establishment submitted an investigative memorandum dated
October 27, 2003. The report noted that appellant was observed during the period of
October 2002 through September 2003, driving, walking, sitting, bending and visiting an
amusement park for two days in July 2003 when she rode some of the park’s rides. The
memorandum also noted that she was awarded $60,000.00 in a third-party settlement by the City
of Detroit. The report concluded that during surveillance appellant was observed active and
mobile without any appearance of pain or favoring of any kind, that she gave every indication of
being a healthy, fit individual and she was not observed wearing a neck collar or wrist splints
while under surveillance. The employing establishment attached a September 12, 2002
evaluation by Dr. Lucius C. Tripp, Board-certified in occupational medicine, done for the City of
Detroit regarding appellant’s third-party suit.3 He noted that appellant appeared wearing a soft
neck collar, splints on both wrists and a soft lumbosacral support and was generally
uncooperative with the examination. Dr. Tripp advised that based on the history, physical
examination and review of medical records, she experienced a simple myofascial strain without
permanent aggravation. He noted symptom magnification and advised that, on the basis of
normal neurological and muscular examinations with no signs of atrophy and normal
neurosensory examination, appellant could return to her normal occupational duties without

3

Supra note 1.

4

restrictions and did not require further medical treatment due to the August 10, 2001
employment injury.
By decision dated December 16, 2003, the Office finalized the termination. It found that
the weight of the medical evidence rested with the opinions of Drs. Monson and Wagenheim,
who performed referee examinations. On December 31, 2003 appellant requested a hearing, that
was held on January 28, 2004. She described her daily activity and testified that she continued to
have back, neck, wrist and hand pain that increased with activity. Appellant submitted reports
from Dr. Ahmad dated December 21, 2003 and February 2, 2004, in which he reiterated his
findings and conclusions. In an August 10, 2004 report, Dr. Ahmad advised that her condition
had not improved despite extensive medical treatment and rehabilitation and that she remained
totally disabled.
In reports dated June 17 and July 22, 2004, Dr. James E. Beale, Jr., an orthopedic
surgeon, advised that he began treating appellant on March 31, 2004 for chronic cervical and
lumbar sprain, cervical neuropathy, sciatica and carpal tunnel syndrome, due to an August 10,
2001 employment injury. He noted that her gait pattern was slow and guarded and that
examination demonstrated tenderness along the cervical and lumbar spines, both shoulders and
wrists with diminished range of motion of the cervical and lumbar spines. Grip strength was
diminished in both hands and the sensory examination was positive for carpal tunnel syndrome.
Dr. Beale reported electromyography (EMG) findings of bilateral carpal tunnel syndrome and
cervical spine MRI scan findings of disc bulging at C5-6 and C6-7. MRI scan studies of the
lumbar spine and right shoulder were normal, with the left shoulder showing minimal tendinisis
of the supraspinatus tendon. Dr. Beale opined that, since appellant had no injuries prior to
August 10, 2001, her injuries were do to the employment injury and advised that she was totally
disabled. In a June 25, 2004, Dr. Lily Tencza, a Board-certified psychiatrist, advised that
appellant had been under her psychiatric care since June 11, 2004. She noted appellant’s report
that she had suffered depression since the 2001 employment injury and diagnosed major
depressive disorder.
By decision dated November 5, 2004, an Office hearing representative found that the
weight of the medical evidence rested with the opinions of Drs. Monson and Wagenheim, who
performed impartial evaluations and affirmed the December 16, 2003 decision. On October 25,
2005 appellant requested reconsideration and submitted emergency department discharge
instructions dated November 15, 2004, noting that she was treated by a Dr. Robert Malinowski.
In reports dated December 7 and 14, 2004, Dr. Ahmad noted that she was in a motor vehicle
accident on November 15, 2004. He provided examination findings including reduced cervical
and lumbosacral range of motion, diagnosed cervical and lumbar radiculitis and closed head
injury. Dr. Ahmad advised that appellant’s symptoms first appeared on November 15, 2004, that
she was totally disabled and needed assistance in activities of daily living. A January 17, 2005
MRI scan of the lumbar spine was normal and an MRI scan of the cervical spine demonstrated
minor mid-cervical spondylosis with no other visualized abnormalities. Dr. Ahmad reported that
a February 9, 2005 lower extremity nerve conduction study (NCS) was normal and that lower
extremity EMG demonstrated bilateral L4-5 lumbar radiculopathies. Upper extremity EMG and
NCS were reported as demonstrating bilateral C5-6 cervical radiculopathies and bilateral median
mononeuropathies carpal tunnel syndrome at the wrists. In additional reports dated from
January 17 to July 20, 2005, Dr. Ahmad reported the date of injury as November 15, 2004 and

5

reiterated his diagnoses and conclusions. On November 17, 2004 Dr. Beale reported that
appellant’s vehicle had been rear-ended and that she had complaints of neck and upper back pain
and headaches. He submitted form treatment notes dated until September 7, 2005 when he
advised that her examination was unchanged.4
In a merit decision dated January 23, 2006, the Office denied modification of the prior
decisions. On January 22, 2007 appellant requested reconsideration and submitted a January 16,
2007 report in which Dr. Ahmad noted treating her since August 27, 2001. Dr. Ahmad described
her subsequent treatment and reported the February 2005 EMG findings. He advised that, while
the November 15, 2004 motor vehicle accident aggravated appellant’s neck and back pains and
caused severe headaches, the symptoms were a direct consequence of the August 10, 2001
employment injury. In a January 18, 2007 report, Dr. Beale noted that he had seen appellant
monthly since March 31, 2004. He described his treatment regimen and noted that on
November 16, 2004 she was in a motor vehicle accident and treated for injuries to the head,
neck, upper and lower back. Dr. Beale concluded that all appellant’s injuries were the result of
the August 10, 2001 employment injury and that the November 16, 2004 accident aggravated the
preexisting injuries. He advised that she had shown little change in the interim with slow and
guarded movements and decreased range of motion of the cervical spine and tenderness on
examination and concluded that she was totally disabled.
By decision dated February 21, 2007, the Office denied modification of the prior
decisions. On June 25, 2007 appellant requested reconsideration and submitted a May 11, 2007
report in which Dr. Ahmad diagnosed cervical strain, radiculitis; thoracic strain, radiculitis;
lumbar strain, radiculitis; bilateral shoulder strain, impingement syndrome; and head injury with
headache. Dr. Ahmad noted physical findings of spasms in appellant’s neck and back muscles
and opined that the diagnosed conditions were a direct result of the August 10, 2001 accident
that were subsequently aggravated by the November 15, 2004 motor vehicle accident which had
worsened her condition, as shown by EMG studies. He concluded that she needed further
evaluation and studies and remained totally disabled. By decision dated September 7, 2007, the
Office again denied modification of the prior decisions.
On October 17, 2007 appellant, through her attorney, filed an appeal with the Board. By
order dated July 21, 2008, the Board noted that on March 12, 2008 it ordered the Office to
deliver the case record within 30 days and it had not done so. The Board remanded the case to
the Office for reconstruction and proper assemblage of the case record, to be followed by an
appropriate decision to fully protect appellant’s appeal rights.5 By letter dated March 29, 2010,
appellant’s attorney asked the Office to comply with the Board’s order. In a merit decision dated
April 8, 2010, the Office denied modification of the prior decisions.6

4

The majority of the writing on the reports is illegible.

5

Docket No. 08-177 (issued July 21, 2008).

6

A review of the August 8, 2010 decision indicates that the Office reissued the September 7, 2007 decision.

6

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.7
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
Section 8123(a) of the Federal Employees’ Compensation Act9 provides that if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.10 When the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.11
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on December 16, 2003. The accepted conditions in this case are cervical,
thoracic, lumbar and bilateral shoulder strains caused by an August 10, 2001 employment injury
when the airbag in her postal vehicle deployed. The Office determined that a conflict in medical
evidence had been created between the opinions of Dr. Ahmad, an attending physician, and
Dr. Pollak, an Office referral physician, regarding whether appellant continued to suffer residuals
of the employment injury and as to the extent of any disability. It then properly referred her to
Dr. Monson, Board-certified in orthopedic surgery, for an impartial evaluation.
In a thorough August 8, 2002 report, Dr. Monson described the history of injury and
appellant’s complaints. He noted that physical examination of the upper extremities
demonstrated functional radial, ulnar and median nerves, negative Tinel’s and Phalen’s tests and
no atrophy in either upper extremity. Appellant was able to toe and heel walk and the
Trendelenberg test was negative bilaterally, with negative sitting straight-leg raising.
Dr. Monson advised that sprains and strains resolve within six weeks in the vast majority of
people and do not last indefinitely and that there was no evidence at the time of his examination
of an objective cause for the duration and degree of appellant’s many complaints. He concluded
that any strain or sprain of the neck, back or shoulders from the employment injury would have
resolved.

7

Jaja K. Asaramo, 55 ECAB 200 (2004).

8

Id.

9

5 U.S.C. §§ 8101-8193.

10

Id. at § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

11

Manuel Gill, 52 ECAB 282 (2001).

7

The Board finds that, as Dr. Monson provided a comprehensive, well-rationalized
opinion in which he clearly advised that any residuals of appellant’s accepted conditions had
resolved, his opinion is entitled to the special weight accorded an impartial examiner and
constitutes the weight of the medical evidence.12
Dr. Monson’s opinion is also supported by that of Dr. Gonte, who provided a fitness-forduty examination for the employing establishment on September 16, 2002. He advised that
appellant had no objective evidence of cervical or lumbar radiculopathy and no clinical objective
evidence of any carpal tunnel syndrome, reporting that she had numerous inconsistencies during
her examination and that her complaints of pain seemed to be far out of proportion with any
physical findings. Dr. Gonte concluded that there was no objective evidence that would prohibit
appellant from returning to her usual work activities without restrictions, no objective evidence
of any residual from any work-related injury and that no further diagnostic testing or treatment
was necessary.
Likewise, in an examination done for appellant’s third-party claim against the City of
Detroit, in a September 12, 2002 evaluation, Dr. Tripp advised that based on the history, physical
examination and review of medical records, appellant experienced a simple myofascial strain on
August 10, 2001 without permanent aggravation. He noted symptom magnification and advised
that, on the basis of normal neurological and muscular examinations with no signs of atrophy and
normal neurosensory examination, appellant could return to her regular work duties without
restrictions and did not require further medical treatment due to the August 10, 2001
employment injury.
The medical evidence appellant subsequently submitted is insufficient to overcome the
weight accorded Dr. Monson as an impartial medical specialist regarding whether she had
residuals of her accepted conditions. In his numerous reports, Dr. Ahmad essentially reiterated
his findings and conclusion that she continued to be disabled from the employment injury and
the Board has long held that reports from a physician who was on one side of a medical conflict
that an impartial specialist resolved, are generally insufficient to overcome the weight accorded
to the report of the impartial medical examiner or to create a new conflict.13 He had been on one
side of the conflict resolved by Dr. Monson. Furthermore, Dr. Ahmad did not explain why the
accepted strains caused continuing disability and the conditions he diagnosed, cervical and
lumbar radiculitis, closed head injury and carpal tunnel syndrome, have not been accepted as
employment related.
Dr. Beale’s reports are also insufficient to overcome the weight of Dr. Monson’s opinion.
He first saw appellant in June 2004, almost three years after the employment injury. While
Dr. Beale diagnosed chronic cervical and lumbar sprain, cervical neuropathy, sciatica and carpal
tunnel syndrome due to the August 10, 2001 employment injury, he merely stated that she was
injured in a motor vehicle accident on August 10, 2001 but did not describe the accident in any
way. It is well established that to be of probative value a medical opinion must be based on a

12

See Sharyn D. Bannick, 54 ECAB 537 (2003).

13

I.J., 59 ECAB 408 (2008).

8

complete and accurate factual and medical background and where, as here, a medical opinion is
based on an incomplete or inaccurate history, it is of diminished probative value.14
An emotional condition has not been accepted as employment related. The Office
determined that a conflict in medical evidence had been created between the opinions of
neuropsychologists Drs. Sewick and Furgison, regarding whether the diagnoses of
postconcussion syndrome and post-traumatic stress disorder were causally related to the
August 10, 2001 employment injury or other employment factors and referred appellant to
Dr. Wagenheim, a Board-certified psychiatrist, for an impartial opinion. In a September 3, 2003
report, Dr. Wagenheim noted his review of the medical record. He stated that appellant was
wearing a cervical collar and carried a cane in her right hand but did not use it for weight
bearing. Dr. Wagenheim described her report of the history of injury and complaint that since
the employment injury, she had numerous physical problems, was depressed and had memory
deficits. He advised that mental status examination demonstrated that appellant attempted to
feign a memory deficit and the fact that she showed no improvement and, instead, reported that
her condition had worsened, was uncharacteristic of a bona fide physical, cognitive or emotional
problem and was not consistent with significant neural trauma. Dr. Wagenheim stated that, at
most, she suffered a mild concussion on August 10, 2001 and that she did not meet the
requirements for a diagnosis of post-traumatic stress disorder, noting that her symptoms were
disproportional to the employment injury and had more to do with her underlying personality,
noting that there was ample evidence of her propensity for exaggeration and that her objective
behavior was not consistent with her reported symptoms. He diagnosed factitious disorder with
combined psychological and physical signs and symptoms; possible malingering; personality
disorder, not otherwise specified; and problems within the primary support group and work
environment. Dr. Wagenheim concluded that it was unlikely she would return to work because
she was enmeshed in her symptoms.
Dr. Tencza, who diagnosed a major depressive disorder, merely reported that appellant
had been under her care since June 2004 and had suffered depression since a 2001 employment
injury. She did not provide a rationalized explanation as she did not discuss the nature of the
diagnosed condition or soundly explain to a reasonable degree of medical certainty how the
August 10, 2001 employment injury or the accepted orthopedic conditions caused appellant’s
depressive disorder.15
The Board therefore concludes that Dr. Monson’s opinion that residuals of appellant’s
accepted conditions had ceased is entitled to the special weight accorded an impartial medical
examiner16 and the additional reports from Dr. Ahmad and Dr. Beale are insufficient to
overcome the weight accorded him as an impartial medical specialist regarding whether
appellant had residuals of her accepted orthopedic conditions. The opinion of Dr. Wagenheim is
also accorded special weight as the referee physician in regard to whether the August 10, 2001

14

L.G., Docket No. 09-1692 (issued August 11, 2010).

15

J.M., 58 ECAB 303 (2007).

16

See Sharyn D. Bannick, supra note 12.

9

employment injury caused an emotional condition. The Office therefore properly terminated
appellant’s compensation benefits on December 16, 2003.17
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits on
December 16, 2003, the burden shifted to her to establish that she had any continuing disability
causally related to her accepted right upper extremity injury.18 To establish a causal relationship
between the condition, as well as any attendant disability claimed and the employment injury, an
employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such a causal relationship.19 Causal relationship is a medical issue and
the medical evidence required to establish a causal relationship is rationalized medical
evidence.20 Rationalized medical evidence is medical evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.21
ANALYSIS -- ISSUE 2
The Board finds that appellant submitted insufficient medical evidence with her
October 25, 2005, January 22 and June 25, 2007 reconsideration requests to establish that she
continued to be disabled after December 16, 2003.
The MRI scan studies are insufficient to meet appellant’s burden as they contain no
opinion as to the cause of the diagnosed conditions and medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.22 Likewise, the medical reports submitted by appellant with her
reconsideration requests do not establish that she continued to be disabled after December 16,
2003 due to the accepted cervical, thoracic, lumbar and shoulder strains.
Appellant was involved in a nonemployment-related motor vehicle accident on
November 15, 2004 when her vehicle was rear-ended. In reports dated December 7, 2004 to
July 20, 2005, Dr. Ahmad diagnosed cervical and lumbar radiculitis and closed head injury due
to the November 15, 2004 motor vehicle accident. It was not until a report dated January 16,
17

Manuel Gill, supra note 11.

18

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

19

Jennifer Atkerson, 55 ECAB 317 (2004).

20

Id.

21

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

22

Willie M. Miller, 53 ECAB 697 (2002).

10

2007, that he advised that the November 15, 2004 motor vehicle accident merely aggravated
appellant’s neck and back pains and caused severe headaches and that these diagnoses were
directly caused by the August 10, 2001 employment injury. Similarly, in reports dated
November 17, 2004 to December 7, 2005, Dr. Beale reported a history that appellant had been in
a motor vehicle accident on November 15, 2004 and diagnosed cervical, dorsal and lumbosacral
sprains. He too did not advise until January 18, 2007 that all of appellant’s injuries were directly
caused by the August 10, 2001 employment injury.
The Board finds the opinions of Dr. Ahmad and Dr. Beale of diminished probative value
because their reports do not contain sound medical reasoning establishing that appellant was
totally disabled after December 16, 2003 due to the accepted strains caused by the August 10,
2001 employment injury.23 Pain is a symptom, not a compensable medical diagnosis24 and a
medical report is of limited probative value on the issue of causal relationship if it contains a
conclusion regarding causal relationship which is unsupported by medical rationale.25 Neither
physician explained the mechanics of why the August 10, 2001 employment injury when
appellant’s airbag deployed when she drove into a pothole caused continuing disability after
December 16, 2003, especially in light of the intervening motor vehicle accident that occurred on
November 15, 2004 and thus entitled to little probative value and are insufficient to meet an
employee’s burden of proof to establish that she continues to have work-related disability due to
the accepted conditions.26
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on December 16, 2003 on the grounds that she had no residuals of an
accepted conditions and that she did not establish that she had any continuing employmentrelated disability or condition after that date causally related to the August 10, 2001 work injury.

23

Sandra D. Pruitt, 57 ECAB 126 (2005).

24

C.B., Docket No. 09-2027 (issued May 12, 2010).

25

T.M., Docket No. 08-0975 (issued February 6, 2009).

26

S.S., 59 ECAB 315 (2008).

11

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

